Citation Nr: 0401778	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  03-04 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability.

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to service connection for a right wrist 
disability.

4.  Entitlement to service connection for a left ankle 
disability.

5.  Entitlement to an initial compensable evaluation for a 
hemorrhoidal disability.


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from July 1994 to October 
2000. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO), which 
denied service connection for disabilities of the right foot, 
right ankle, right wrist, and left ankle; and which granted 
and assigned a noncompensable evaluation for a hemorrhoidal 
disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) explained that there was a legal distinction between 
a claim for an "original" rating and an "increased" rating 
claim.  In light of the aforestated legal distinction in 
Fenderson, the Board has reframed the hemorrhoidal disability 
rating appellate issue as that delineated on the title page 
of this decision/remand.  

The Board will render a decision herein on the right foot 
service connection appellate issue.  The other remaining 
appellate issues will be dealt with in the REMAND section 
below.  Those appellate issues will be remanded to the RO via 
the Appeals Management Center in Washington, DC; and VA will 
provide notice if further action is required on appellant's 
part.


FINDING OF FACT

It has not been shown, by credible, competent evidence, that 
appellant presently has a chronic right foot disability.  


CONCLUSION OF LAW

A chronic right foot disability was not incurred in or 
aggravated by wartime service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003); and Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et seq., (West 
2002) became law.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.  This change in the law is generally considered 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. 
§ 3.159 (2003)); and VAOPGCPREC 7-2003 (Nov. 19, 2003).  With 
respect to the right foot service connection appellate claim, 
which was filed subsequent to November 9, 2000, it does 
appear that by a September 2001 letter, the RO has expressly 
satisfied the Veterans Claims Assistance Act of 2000 
requirement that VA notify the veteran as to which evidence 
was to be provided by the veteran, and which would be 
provided by VA.  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Assuming that Section 3 of the Veterans Claims Assistance Act 
of 2000 is applicable in the instant appeal, after reviewing 
the record, the Board is satisfied that all relevant facts 
have been properly developed.  A comprehensive medical 
history, detailed clinical findings, and other relevant 
evidence with respect to the claimed right foot disability 
over the years are documented in the claims folder.  The RO 
has adequately sought appellant's service medical records and 
available records have been obtained.  Additionally, the RO 
afforded appellant an adequate VA examination with respect to 
the claimed right foot disability, and detailed clinical 
findings including radiographic evidence did not reveal any 
residuals of an in-service right foot injury or any current 
right foot abnormality.  The RO also sought VA medical 
treatment records and these have also been associated with 
the claims folder.

Additionally, appellant was issued a Statement of the Case 
and Supplemental Statement of the Case, which included 
relevant laws and regulations, discussion of relevant 
clinical evidence, and a detailed explanation of the 
rationale for the adverse decision.  

It does not appear that appellant has informed the VA of the 
existence of any other specific competent evidence that 
should be obtained with respect to the claimed right foot 
disability.  It is the Board's opinion that there is no 
indication that other existing evidence should be obtained 
and that the duty to assist as contemplated by applicable 
provisions, including the Veterans Claims Assistance Act of 
2000 to the extent it may apply, has been satisfied with 
respect to the claimed right foot disability issue on appeal.

In deciding the service connection appellate issue, the Board 
will consider applicable statutory and regulatory provisions, 
including the following:

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by wartime service.  38 
U.S.C.A. § 1110.

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In Pond v. West, 12 Vet. App. 341, 346 (1999), the Court held 
that "[g]enerally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."

With regards to the service connection appellate issue, 
appellant argues, in essence, that during service, he 
sustained a right foot injury when a "water buffalo" device 
fell on it apparently during a training exercise.  See also 
October 2001 lay statements submitted by appellant and his 
relatives.  Although they are competent to state that he 
sustained a right foot injury, they are not competent to 
opine as to the etiology of the claimed disability.  In 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1991), the Court 
stated "[a] layperson can certainly provide an eye-witness 
account of a veteran's visible symptoms."  However, as the 
Court further explained in that case, "the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge such as a diagnosis...."  Here, appellant 
and his relatives are not competent to offer medical opinion 
as to the etiology of the claimed disability, since this 
requires medical opinion.

A March 1994 service entrance examination report did not 
include any pertinent complaints, findings, or diagnoses.  

The service medical records reveal that in August 1997, 
appellant was reportedly carried in by a friend for treatment 
after he dropped a "water buffalo wheel" on his right foot.  
Clinically, there was weakness; tenderness over the dorsal 
aspect of the foot; and questionable crepitus.  However, 
there was no numbness, tingling, fibular/tibial/malleolar 
tenderness, or decreased range of motion.  The assessment was 
rule out right first/second metatarsal head fracture.  An x-
ray of the right foot revealed no fracture.  The assessment 
was contusion.  Crutches, Motrin, and a physical profile were 
ordered.  In early September 1997, there was slight right 
foot swelling and tenderness.  The assessment was mechanical 
recurring foot pain.  In mid-September 1997, he complained of 
right foot pain.  No swelling or discoloration was apparent 
and it was noted that an x-ray had been normal.  A healing 
soft tissue injury was assessed.  

The remainder of his service medical records, including a 
September 2000 service separation examination, did not 
include any pertinent right foot findings or diagnoses.  In 
an attendant service separation examination medical 
assessment/questionnaire, appellant complained of 
swollen/painful joints, and foot trouble.  A physician's 
elaboration noted chronic multiple joint pain, and foot pain.  
However, it is very significant that the service separation 
examination report specified that clinical evaluation of the 
feet was in fact normal.  

In a May 2001 initial application for VA disability benefits, 
appellant claimed right foot swelling due to an injury in 
August 1997.  No post-service medical treatment was alleged.  

In October 2001 written statements, appellant, appellant's 
spouse, and appellant's brother reported, in essence, that 
appellant had been in good health prior to service and 
initially experienced joint pain during service, including 
related to a right foot injury when a "full tank of water 
buffalo fell on it in 1997...."  

On February 2002 VA general medical examination, the 
appellant's complaints included a painful right foot.  He 
reported a history of a 1997 right foot injury with pain on 
running since then.  Clinically, appellant's gait was 
described as normal.  The right foot had no abnormalities or 
tenderness.  Appellant reported experiencing a burning 
sensation if he walked too much.  X-ray of the right foot was 
negative.  Diagnoses included "[r]ight foot injury with pain 
on running and walking.  No abnormality found on this 
examination."  

VA outpatient treatment records dated from April 2001 to 
February 2003 did not include any pertinent findings or 
diagnoses.

Appellant has not presented any competent evidence indicating 
that any right foot abnormality is presently manifested and 
related to his active service, or that he has any chronic 
residuals of an in-service right foot injury.  As the Court 
has stated in Smith v. Derwinski, 1 Vet. App. 235, 237 
(1991), "[d]etermination of credibility is a function for 
the BVA."  Even assuming that he sustained an in-service 
right foot injury, it appears that it was an acute and 
transitory occurrence, since no residual right foot 
abnormality has been clinically shown thereafter.

The Court, in Brammer, at 3 Vet. App. 225, held that, 
referring to the veteran in that case:

He apparently is of the belief that he is 
entitled to some sort of benefit simply 
because he had a disease or injury while 
on active service.  That, of course, is 
mistaken. Congress specifically limits 
entitlement for service-connected disease 
or injury to cases where such incidents 
have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of a present disability 
there can be no valid claim.  Our perusal 
of the record in this case shows no claim 
of or proof of present disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

Thus, given the lack of credible, competent evidence showing 
that any right foot abnormality is presently manifested and 
related to appellant's active service, or that he has any 
chronic residuals of an in-service right foot injury, the 
claim for service connection for a right foot disability is 
denied.  See Brammer.

Since the preponderance of the evidence is against allowance 
of this appellate issue, the benefit-of-the-doubt doctrine is 
inapplicable, for the aforestated reasons.


ORDER

Service connection for a right foot disability is denied.  
The appeal is disallowed to that extent.

REMAND

With respect to the remaining service connection appellate 
issues involving the ankles and right wrist, the service 
medical records indicate that appellant sustained a right 
wrist sprain and had complaints of painful joints on service 
separation examination medical questionnaire/assessment.  
Although decreased ranges of motion of the ankles and right 
wrist were clinically reported on February 2002 VA general 
medical examination, the clinical significance, if any, of 
such findings was not addressed by the examiner.  

Additionally, with respect to the hemorrhoidal disability 
rating appellate issue, the February 2002 VA general medical 
examination was rather cursory and did not adequately 
evaluate said disability for rating purposes.  

Adequate medical opinion regarding the etiology of 
appellant's claimed ankles and right wrist disabilities and 
adequate VA examination concerning the current nature and 
severity of the service-connected hemorrhoidal disability are 
deemed warranted for the Board to equitably decide these 
appellate issues, and should therefore be obtained.  

Furthermore, the evidentiary record does not currently 
include any letter from the RO informing appellant and his 
representative of the Veterans Claims Assistance Act of 2000 
and its applicability with regards to the hemorrhoidal 
disability rating appellate issue.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims 
folder and ensure that all VCAA 
notice obligations have been 
satisfied with respect to the 
hemorrhoidal disability rating 
appellate issue, in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other 
applicable legal precedent.  See 
Quartuccio.  

2.  The RO should contact appellant 
and request him to provide any 
additional, relevant VA and non-VA 
medical records pertaining to the 
claimed ankles and right wrist 
disabilities and the service-
connected hemorrhoidal disability 
(not already submitted) that he may 
have in his possession, as well as 
the complete names and addresses of 
any physicians or medical facilities 
which have provided him such 
treatment.  All available, clinical 
records (as distinguished from 
physicians' statements based upon 
recollections of previous treatment) 
of such treatment should be obtained 
from the specified health care 
providers.  The appellant should be 
requested to sign and submit 
appropriate consent forms to release 
any private medical reports to the 
VA.  Any records obtained should be 
associated with the claims folder. 

3.  With respect to the issues of 
entitlement to service connection 
for ankles and right wrist 
disabilities, the RO should arrange 
appropriate VA examination, such as 
orthopedic examination.  The 
examiner should review the entire 
claims folder, examine appellant, 
and render medical opinion as to 
whether it is at least as likely as 
not (i.e., is there at least a 50 
percent probability) regarding the 
following:  

	Does appellant have any ankle 
and/or right wrist disabilities and, 
if so, did they have an in-service 
onset, or if not manifested during 
service, what are their approximate 
date(s) of onset?  

The examiner should comment on the 
clinical significance, if any, of 
the decreased ranges of motion of 
the ankles and right wrist 
clinically reported on February 2002 
VA general medical examination 
(i.e., are they normal variants 
versus disability due to disease or 
injury?).  The examination report 
should contain an adequate medical 
history and clinical findings, and a 
sufficient rationale for any medical 
conclusions.  If these matters 
cannot be medically determined 
without resort to mere conjecture, 
this should be commented upon in the 
report.  

4.  With respect to the issue of an 
initial compensable evaluation for a 
hemorrhoidal disability, the RO 
should arrange for an appropriate 
examination.  All indicated tests 
and studies should be performed, and 
all clinical findings should be 
reported in detail.  It should be 
indicated whether there is 
hemorrhoid recurrence and/or signs 
or symptoms of anemia.

The examiner should be provided a 
copy of the applicable diagnostic 
criteria set out in 38 C.F.R. 
§§ 4.114 (2003), (including 
Diagnostic Code 7336 for rating 
hemorrhoids), and specifically 
report clinical findings that 
address those rating criteria.  

The examiner should state whether 
appellant in fact has hemorrhoids.  
If appellant does have hemorrhoids, 
the examiner should describe all 
clinical manifestations reasonably 
attributable to the service-
connected hemorrhoids in adequate 
detail.  The examiner should state 
whether appellant in fact has 
anemia.  If appellant does have 
anemia, the examiner should describe 
all clinical manifestations 
reasonably attributable to the 
anemia in adequate detail.  The 
examiner should review the entire 
claims folder, adequately summarize 
the relevant history and clinical 
findings, and describe in detail the 
rationale for reaching his/her 
conclusions.  

The examiner should discuss in 
detail the impact, if any, any 
hemorrhoids have upon appellant's 
daily activities.

5.  The RO should review any 
additional evidence and readjudicate 
the issues of entitlement to service 
connection for bilateral ankle and 
right wrist disabilities and an 
initial compensable evaluation for a 
hemorrhoidal disability, under all 
appropriate statutory and regulatory 
provisions.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



